PER CURIAM.
The trial justice did not dismiss the counterclaims, but gave judgment after both parties had rested. Though the testimony produced by. the defendants was not contradicted, it was given by witnesses directly interested in the result or having a confessed bias, and was subject to the court’s scrutiny. It was improbable *659in many particulars, and the witness ICiernan and the defendant Fass fail to agree in their testimony as to the representations made by Kiernan. It does not appear that the trial justice credited these witnesses, and the judgments should be affirmed, with costs.
Judgments affirmed, with costs.